687 N.W.2d 298 (2004)
Michigan Dept. of Natural Resources
v.
Carmody-Lahti Real Estate, Inc.
No. 124413.
Supreme Court of Michigan.
October 15, 2004.
SC: 124413, COA: 240908.
On order of the Court, on the Court's own motion pursuant to MCR 7.316(A)(3), the parties are DIRECTED to file supplemental briefs not later than 28 days after the date of this order. The parties shall address whether the Court of Appeals correctly held in its June 5, 2001 opinion that the interest conveyed by the 1873 deed from Quincy Mining to Mineral Range Railroad was an easement, and not a fee.